Broyles, C. J.
1. Relationship of a juror within the prohibited degree to the defendant is not cause for a new trial in a criminal case, although the relationship was unknown to the defendant or his counsel until after the verdict. McCrimmon v. State, 126 Ga. 560 (2) (55 S. E. 481).
*70Decided January 17, 1922.
Indictment for possessing intoxicating liquor; from Wilkes superior court — Judge Shurley. September 29, 1921.
William Wynne, Hugh E. Combs, for plaintiff in error.
M. L. Felts, solicitor-general, contra.
2. The verdict was amply authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.